Citation Nr: 1455210	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  09-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder, to include sinusitis and allergic rhinitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from May 2000 to May 2004.  The Veteran had service in the Southwest Theater of Operations, to include service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  Due to a change in the Veteran's residence, jurisdiction over the claim now resides with the RO in Winston-Salem, North Carolina.  


FINDING OF FACT

A sinus disorder did not begin during the Veteran's military service and is not otherwise related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a sinus disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The RO's October 2007 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as his post-service VA treatment records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been given VA examinations and medical opinions have been obtained regarding the service-connection claim addressed herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  In April 2014, the Board remanded the claim for the specific reason of obtaining an adequate medical opinion regarding the claimed relationship between the Veteran's current sinus disorder and his military service.  The requested opinion was provided in May 2014, and the Board finds the opinion to be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the directives of the Board's April 2014 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran claims that his current sinus disorder is due to his military service.  He contends that his sinus symptoms began in 2003 during his service in Iraq, but he did not seek treatment for his symptoms until after his separation from service in 2004.  While the Veteran has not identified any in-service illness, injury, or event responsible for the claimed sinus disorder, a June 2003 post-deployment questionnaire reflects his report that he was "sometimes" exposed to smoke from burning trash or feces, solvents and paints, and that he was "often" exposed to vehicle or truck exhaust fumes during his deployment to the Persian Gulf.  

In this case, post-service medical of record demonstrates that the Veteran has a current diagnosis of allergic rhinitis.  Therefore, the pertinent question before the Board is whether the diagnosed disorder is related to his military service.

Service treatment records have been reviewed and are negative for treatment or a diagnosis of a sinus disorder.  The June 2003 post-deployment questionnaire shows that the Veteran responded "no" to whether he had or developed symptoms of a chronic cough, runny nose, headaches, or fever at any time during his deployment.  On his March 2004 separation report of medical history, the Veteran denied having any respiratory problems.  

In response to his claim for service connection, the Veteran underwent a VA examination in June 2011.  The examiner reviewed the evidence of record and noted the Veteran's report of experiencing difficulty breathing through his nose beginning in 2003 during his service in Iraq.  The Veteran relayed that he first sought treatment for his symptoms following his discharge from the military in 2004 at a VA medical center and that he was initially treated for sinusitis.  Following a clinical examination, the examiner identified the Veteran's current diagnosis as allergic rhinitis.  The examiner stated that there was no clinical evidence of sinusitis.  After reviewing the existing medical information, the Veteran's history, and the clinical test results, the examiner was "unable to establish [service connection] for chronic sinusitis and rhinitis."  As supporting rationale for this statement, the examiner noted that the Veteran's service treatment records did not show a diagnosis or treatment for sinusitis or rhinitis; his May 2003 post-deployment questionnaire did not reflect any sinus or runny nose problems; and the Veteran indicated during the examination that his sinus disorder began in 2004 after his discharge.  The examiner also commented that there was "at least 5 years of treatment gap" since the Veteran's separation from the military.

In a January 2012 remand, the Board determined that the June 2011 VA opinion was inadequate with which to adjudicate the Veteran's claims and directed the RO to obtain a supplemental medical opinion.  The June 2011 examiner reviewed the evidence of record and provided the requested opinion in an April 2012 report.  The examiner opined that the claimed sinusitis disorder was less likely than not incurred in or caused by service and determined that there was no diagnosis of sinusitis.  In so doing, the examiner stated that the June 2011 clinical examination of the Veteran's sinuses was normal.  The examiner also noted that the Veteran's service medical records, including the May 2003 post-deployment questionnaire, and post-service VA records showed no treatment or diagnosis of sinusitis.  

Regarding the Veteran's allergic rhinitis diagnosis, the June 2011 examiner opined that the disorder was "less likely than not...caused or permanently aggravated by" in-service exposure to smoke from burning trash or feces, solvents, paints, vehicle or truck exhaust fumes or other fuels.  The examiner acknowledge the Veteran's report of experiencing sinus symptoms while in Iraq, but noted that the Veteran was not treated or diagnosed with allergic rhinitis while in Southwest Asia.  Based on a review of the May 2003 post-deployment questionnaire, the examiner stated that the Veteran was asymptomatic following his return.  The examiner determined there to be at least a four year gap between the Veteran's diagnosis and treatment of allergic rhinitis and his discharge from service in 2004.  The examiner also stated that the June 2011 clinical examination of the Veteran's respiratory system and the June 2011 x-ray of his paranasal sinuses revealed no abnormal findings.  

The Veteran underwent a second VA examination in February 2013 and was again given a diagnosis of allergic rhinitis.  Based on a review of the record and the clinical findings on examination, the examiner opined that the Veteran did not have a current sinus disorder that was etiologically related to his active duty service, to include in-service exposure to vehicle exhaust and/or some smoke from burning trash or feces, solvents, and paints.  The examiner determined that there was no sinus disorder shown on the examination and highlighted that prior sinus examinations were also negative.  Next, the examiner opined that the Veteran's allergic rhinitis was not etiologically related to, due to, or permanently aggravated by his military service, to include in-service exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.  As rationale for this opinion, the examiner highlighted that the Veteran was not diagnosed with or treated for allergic rhinitis during service and that the disorder was first diagnosed in May 2008.  The examiner acknowledged the Veteran's report that he first experienced difficulty breathing through his nose while in Iraq in 2003.  However, the examiner emphasized that allergic rhinitis was not diagnosed during the Veteran' service in Southwest Asia.  The examiner also highlighted that the Veteran responded "no" to having symptoms of a runny nose, fever, headaches, or difficulty breathing on the May 2003 post-deployment questionnaire.  Based on a review of the post-deployment questionnaire, the examiner determined that the Veteran was asymptomatic following his return from Southwest Asia.  

Pursuant to a June 2013 remand, the RO obtained an additional opinion from a different VA examiner in September 2013 regarding whether the Veteran's allergic rhinitis was related to his military service.  The examiner reviewed the evidence of record and noted that there was no documentation or treatment of allergy, rhinitis, or sinusitis shown in service, to include the post-deployment questionnaire.  According to the examiner, the first document of allergic rhinitis was shown in May 2007, at which time was noted to be an acute problem.  Based on a review of this evidence, the examiner opined that the Veteran's current sinus disorder was "less likely as not related to his reported in-service symptoms, as well as his exposure to vehicle exhaust and/or amoke [sic] from burning trash or feces, solvents, and paints while in service."  The examiner emphasized that there was no complaint of allergies, rhinitis, or sinusitis until 2007, three years after the Veteran's deployment to Iraq and exposure to smoke and exhaust.  The examiner also highlighted that there was no evidence that the Veteran had problems while in Iraq or within a year of his return.  Given this, the examiner concluded that there was no documentation linking the Veteran's current symptoms to his exposure in Iraq.  

Subsequently, the Board remanded the matter in April 2014 as it determined that the September 2013 VA opinion did not give adequate consideration to the Veteran's competent lay statements as to the onset and treatment of his sinus symptoms.  

In May 2014, a different VA examiner reviewed the evidence of record, along with the Veteran's lay statements, in order to provide an opinion as to the etiology of the Veteran's current sinus disorder.  The examiner opined that the Veteran's claimed condition, identified as allergic and non-allergic rhinitis, was "less likely than not....etiologically related" to his military service, to include in-service exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.  While he noted the Veteran's 2003 in-service report of exposure to smoke, fumes, sand, and dust, the examiner essentially stated that the March 2004 service records associated with the Veteran's separation were negative for a history or notation of sinusitis, hay fever, or sinus problems.  With regards to the Veteran's report of that he first received treatment for sinusitis at a VA medical facility in 2004, the examiner commented that the Veteran's VA records did not show treatment for sinus problems until May 2007, which was over a year after he left the military.  The examiner concluded that after giving careful consideration to the Veteran's lay report of symptoms in service and continuous post-service symptoms, it was "less likely than not" that the Veteran's rhinitis disorder was etiologically related to his military service, to include in-service exposure to vehicle exhaust and/or smoke from burning trash or feces, solvents, and paints.    
      
Having carefully reviewed the record, the Board finds that service connection is not warranted for a sinus disorder.  The preponderance of the evidence does not suggest that the Veteran's current allergic rhinitis is a related to in-service exposure to smoke and fumes during his service in Iraq, or that the disorder is otherwise related to service.  Although his service records include his report of exposure to smoke and fumes during his deployment, these records do not include any complaints or clinical findings pertaining to a sinus condition.  The record does not reflect any reports of  sinus symptoms or show that a sinus disorder was diagnosed until May 2007, approximately three years after his discharge.  Collectively, this evidence does not show that the Veteran's current allergic rhinitis had its onset during service or for many years following his separation from the military.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (finding that time elapsed prior to initial complaint can be considered as evidence against the claim).

Additionally, the record does not include any competent medical evidence linking the Veteran's allergic rhinitis diagnosis to his military service. The Board finds the May 2014 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's military service and his allergic rhinitis.  Based on a review of the claims file, along with consideration of the results of prior clinical examinations and the Veteran's competent lay statements, the examiner provided an opinion against the claim.  The Board finds this VA medical opinion to be highly probative and compelling evidence against the Veteran's claim that his sinus disorder had its onset or is related to his military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  The Veteran has not provided any competent medical evidence to rebut the medical opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching this determination, the Board has considered the Veteran's statements as to the in-service onset and progression of his sinus symptomatology.  Although the Veteran believes he has a sinus disorder due to his military service, the Board finds the Veteran's statements as to medical causation are not competent evidence to establish service connection for a respiratory disorder.  The question of whether the Veteran's allergic rhinitis is related to his military service, to include in-service exposure to smoke and fumes, does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide a competent etiological opinion that a current respiratory disorder was the result of his military service.  Accordingly, the Board finds that his statements as to medical causation are not competent evidence to establish service connection for a sinus disorder.  See Davidson, 581 F.3d at 1316; see also Jandreau, 492 F.3d at 1377.

In the absence of any competent and probative medical evidence that the Veteran's current allergic rhinitis is related to his active duty service, service connection is not warranted.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for a sinus disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


